Exhibit 10.44

FORM

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED

This Restricted Stock Unit Agreement (the “Restricted Stock Unit Agreement”) is
made and entered into as of [DATE] (the “Date of Grant”), by and between Health
Net, Inc., a Delaware corporation (the “Company”), and [NAME], a non-employee
director of the Company (the “Recipient”).

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
grant (the “Grant”) of Restricted Stock Units, as hereinafter defined, to the
Recipient as set forth below under the Company’s 2006 Long-Term Incentive Plan,
as amended from time to time (the “Plan”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Recipient
[NUMBER] restricted stock units (the “Restricted Stock Units”), each such
Restricted Stock Unit representing the right to receive, upon vesting, one
(1) share of the Common Stock, par value $0.001 per share (the “Common Stock”)
of the Company, subject to all of the terms and conditions of this Restricted
Stock Unit Agreement.

2. Vesting; Lapse of Restrictions. Except as otherwise provided in Sections 3
and 10 of this Restricted Stock Unit Agreement, the Restricted Stock Units shall
vest and become nonforfeitable in cumulative installments beginning on the first
anniversary of the Grant Date to the extent of 33 1/3% of the Restricted Stock
Units, and on each subsequent anniversary of the Grant Date to the extent of an
additional 33 1/3% of the Restricted Stock Units, until the Grant has fully
vested with respect to all of the Restricted Stock Units (each, a “Vesting Date”
and collectively, the “Vesting Dates”).

3. Termination of Service.

(a) Except as otherwise set forth in Section 10, if prior to a Vesting Date, the
Recipient’s service with the Company is terminated for any reason (a
“Termination Event”), then all of the unvested Restricted Stock Units shall be
immediately forfeited at such time.

(b) Service on Subsidiary Board. Notwithstanding anything to the contrary set
forth herein, if upon Recipient’s termination of service as a director of the
Board, such Recipient becomes a member of a board of directors of a subsidiary
of the Company, then such Recipient’s service shall not be treated as having
terminated hereunder until such Recipient’s termination of service as a member
of the board of directors of such subsidiary.



--------------------------------------------------------------------------------

4. Distribution of Common Stock.

(a) Subject to the terms and conditions of the Plan and the Restricted Stock
Unit Agreement, and subject to Sections 10 and 18 hereof, the shares of Common
Stock underlying the Recipient’s vested Restricted Stock Units shall be
distributed to the Recipient (or in the event of the Recipient’s death, to his
or her estate) upon the Distribution Date (as defined below).

(b) [Alternative 1 – no deferral election: Each Vesting Date shall be referred
to as a “Distribution Date.”]

[Alternative 2 – with deferral election: The total number of vested Restricted
Stock Units shall be distributable upon the earliest date to occur, as follows
(such date, the “Distribution Date”): (1) the date of the Recipient’s
“separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h); (2) a Change in Control, provided that such Change in
Control constitutes a “change in the ownership or effective control of a
corporation,” as defined in Treasury Regulation Section 1.409A-3(i)(5), with
respect to Health Net, Inc.[; or (3)             insert date certain if elected
by Recipient].

(c) Subject to Sections 10 and 18 hereof, the shares of Common Stock underlying
the Recipient’s vested Restricted Stock Units to be distributed under this
Section 4 shall be distributed in a lump sum not later than ten (10) business
days following the Distribution Date.

(d) All distributions shall be made by the Company in the form of whole shares
of Common Stock (and cash in an amount equal to the value of any fractional
Restricted Stock Unit, determined based on the Fair Market Value as of the
Distribution Date). Shares that have become distributable may be evidenced by
stock certificates, at the request of the Recipient, which certificates shall be
registered in the name of the Recipient and delivered to Recipient within ten
(10) business days of such request. Upon each Distribution Date, the Recipient
shall pay to the Company the par value for each share of Common Stock delivered
pursuant to this Restricted Stock Unit Agreement in such consideration as
determined by the Board or Committee in its sole discretion.

5. No Rights as a Stockholder. The Recipient shall not be entitled to dividends,
if any, that are paid with respect to the shares of Common Stock unless and
until the Restricted Stock Units have been issued and distributed to the
Recipient. Recipient shall also not have the right to vote any shares subject to
the Restricted Stock Units unless and until the Restricted Stock Units shall
have been issued and distributed to the Recipient.

6. Notices. Any notice or communication given hereunder shall be in writing and
shall be given electronically (e.g., email), or by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of an email or a fax to the following addresses:



--------------------------------------------------------------------------------

To the Recipient at:      Address on record at Health Net, Inc. as of the date
     any notice is to be delivered. To the Company at:      Health Net, Inc.
     21650 Oxnard Street      Woodland Hills, California 91367      Attention:
General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the “Securities Act”) (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. The Company either has or will
file an appropriate Registration Statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the Common
Stock under the Securities Act and shall use its commercially reasonable efforts
to cause such Registration Statement to become effective and to maintain the
effectiveness of such registration.

8. Protections Against Violations of Restricted Stock Unit Agreement. This
Restricted Stock Unit Agreement is not transferable, other than by will or
pursuant to the laws of descent and distribution.

9. Taxes. The Recipient understands that he or she (and not the Company) shall
be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Restricted Stock Unit Agreement. No taxes on
the income from the distribution of the Restricted Stock Units will be deducted
or withheld by the Company. In compliance with the Internal Revenue Code, the
Company will issue a Form 1099-MISC during January of each year to report all
non-employee compensation earned during the preceding calendar year, including
with respect to the distribution of any Restricted Stock Units. This Form
1099-MISC can be used to calculate the applicable federal and state income
taxes.

10. Change of Control. Notwithstanding the provisions of Section 3 hereof, in
the event that there shall occur a Change in Control, each Restricted Stock Unit
shall become fully vested and nonforfeitable upon such Change in Control and the
date of such vesting shall be deemed to be the Vesting Date hereunder. The
vested Restricted Stock Units shall be distributed on or within ten
(10) business days following the consummation of the Change in Control;
provided, that such Change in Control constitutes a “change in the ownership or
effective control of a corporation,” as defined in Treasury Regulation
Section 1.409A-3(i)(5), with respect to Health Net, Inc.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.



--------------------------------------------------------------------------------

12. Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.

13. Amendments. This Restricted Stock Unit Agreement may be amended or modified
at any time by the Board (or its designee); provided, however, that the
amendment or modification of this Restricted Stock Unit Agreement shall not,
without the consent of the Recipient, adversely affect the rights of the
Recipient under this Restricted Stock Unit Agreement. The Board may terminate or
amend the Plan at any time; provided, however, that the termination or any
modification or amendment of the Plan shall not, without the consent of the
Recipient, impair the rights of the Recipient under this Restricted Stock Unit
Agreement.

14. Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

15. Agreement Not a Contract for Services; Rights of Removal. Neither the grant
of the Restricted Stock Units, this Restricted Stock Unit Agreement nor any
other action taken pursuant to this Restricted Stock Unit Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Recipient has a right to provide or continue to provide services as an
officer, director, employee or consultant of the Company for any period of time
or at any specific rate of compensation. Nothing in the Plan or in this
Restricted Stock Unit Agreement shall confer upon the Recipient the right to
continue in the service of the Company or affect any right which the
stockholders of the Company may have to terminate the service of the Recipient.
The Recipient acknowledges that upon his or her termination of service with the
Company for any reason, all Restricted Stock Units not yet vested shall be
immediately forfeited at such time (other than as set forth in Sections 3 and
10).

16. Decisions of Board. The Board shall have the right to resolve all questions
which may arise in connection with the Restricted Stock Units. Any
interpretation, determination or other action made or taken by the Board
regarding the Restricted Stock Units, the Plan or this Restricted Stock Unit
Agreement shall be final, binding and conclusive.

17. Failure to Execute Agreement. This Restricted Stock Unit Agreement and the
Restricted Stock Units granted hereunder are subject to the Recipient returning
a counter-signed copy of this Restricted Stock Unit Agreement to the designated
representative of the Company on or before the 75th day after the Date of Grant
(except as otherwise determined by the Compensation Committee of the Board or a
subcommittee thereof in its sole discretion). In the event that the Recipient
fails to so return a counter-signed copy of this Agreement within such period,
then this Restricted Stock Unit Agreement and the Restricted Stock Units granted
hereunder shall automatically become null and void and shall have no further
force or effect. Electronic acceptance of this Restricted Stock Unit Agreement
shall constitute an execution of the Restricted Stock Unit Agreement by the
Recipient and a return of the counter-signed copy to the Company for purposes of
this Section 17.

18. Code Section 409A. Notwithstanding anything to the contrary in this
Restricted Stock Unit Agreement, to the extent the Restricted Stock Units are
intended to provide for any deferral of compensation subject to Code
Section 409A, such Restricted Stock Units are



--------------------------------------------------------------------------------

intended to satisfy, and shall be interpreted and administered in accordance
with, the requirements of Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. Furthermore, if the Recipient is a “specified
employee” (as defined under the Health Net, Inc. Specified Employee Policy, or,
in the absence of such policy, within the meaning of Code Section 409A) with
respect to the Company at the time of a “separation from service” and the
Restricted Stock Units are subject to Code Section 409A and become distributable
as a consequence of such “separation from service,” then the delivery of Common
Stock in respect of such Restricted Stock Units shall be delayed until the
earliest date upon which such Common Stock may be delivered to Recipient without
being subject to taxation under Code Section 409A.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

 

Health Net, Inc.

 

Name: Title: The undersigned hereby accepts and agrees to all of the terms and
provisions of the foregoing Restricted Stock Unit Agreement and to all of the
terms and conditions of the Health Net, Inc. 2006 Long-Term Incentive Plan, as
amended, herein incorporated by reference.

 

Signature of Recipient